USDC IN/ND case 2:20-cr-00043-TLS-JPK document 18 filed 06/04/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CAUSE NO.: 2:20-CR-43-TLS-JPK

 PAUL TOMASIELLO


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the United States

Magistrate Judge [ECF No. 17], filed on May 19, 2020. The Defendant has waived objection to

the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Order 2020-08 authorized video

conferencing for felony pleas under Federal Rule of Criminal Procedure 11, finding that such

hearings cannot be conducted in person without seriously jeopardizing public health and safety

as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to Defendant’s desire to admit his guilt, plead

guilty, and proceed to sentencing in a timely manner and the government and public interest in

timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). At the plea hearing on May 18, 2020, the Magistrate

Judge advised the Defendant as to the CARES Act and the General Orders issued by the

Northern District of Indiana addressing the national health crisis (COVID-19) and also advised

the Defendant of his right to appear in person. ECF No. 11. After consultation with counsel,



                                                 1
USDC IN/ND case 2:20-cr-00043-TLS-JPK document 18 filed 06/04/20 page 2 of 2


Defendant orally consented to the video hearing and waived his right to appear in person; he also

executed a signed consent. See id.

       The Court being duly advised, ADOPTS the Findings and Recommendation [ECF No.

17] in its entirety and ACCEPTS the recommended disposition. Subject to this Court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if

applicable and necessary, the plea of guilty to the offense charged in Count 1 of the Information

is hereby ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on June 4, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                2
